16-1316‐cv 
Hannan v. Hartford Financial Serv 


                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 25th day of April, two thousand seventeen. 

PRESENT:            GUIDO CALABRESI, 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

PATRICK HANNAN, DAWN LEMIEUX, NICOLE 
GROOMES, PEGGY HORN, on behalf of themselves 
and others similarly situated, 
                            Plaintiffs‐Appellants, 

                              v.                                                      16‐1316‐cv 

HARTFORD FINANCIAL SERVICES, INC., 
FAMILY DOLLAR STORES INC., FAMILY 
DOLLAR STORES INC. GROUP INSURANCE 
PLAN, PLAN ADMINISTRATORS,
                     Defendants‐Appellees.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 


          *         The Clerk of Court is directed to amend the official caption in accordance with the above. 
                                                                                            
FOR PLAINTIFFS‐APPELLANTS:               RAYMOND C. FAY, Fay Law Group, 
                                         Washington, D.C. (Seth R. Lesser, Klafter Olsen 
                                         & Lesser LLP, Rye Brook, New York, on the 
                                         brief). 
 
FOR DEFENDANT‐APPELLEE                ROBERT N. HOCHMAN (Mark B. Blocker,  
HARTFORD FINANCIAL                    Joel S. Feldman, Daniel R. Thies, on the brief), 
SERVICES, INC.:                       Sidley Austin LLP, Chicago, Illinois. 
 
FOR DEFENDANTS‐APPELLEES              JEREMY P. BLUMENFELD, Morgan, Lewis &   
FAMILY DOLLAR STORES INC.,            Bockius LLP, New York, New York (James P.  
FAMILY DOLLAR STORES INC.             Walsh, Jr., Morgan, Lewis & Bockius LLP,  
GROUP INSURANCE PLAN,                 Princeton, New Jersey, on the brief). 
PLAN ADMINISTRATORS:                   
 
            Appeal from the United States District Court for the District of 

Connecticut (Bryant, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiffs‐appellants Patrick Hannan, Dawn Lemieux, Nicole Groomes, 

and Peggy Horn (together, ʺplaintiffsʺ) appeal from the March 29, 2016 judgment of the 

district court (Bryant, J.) dismissing their claims against defendants‐appellees Family 

Dollar Stores Inc., Family Dollar Stores Inc. Group Insurance Plan, and Plan 

Administrators (together, ʺFamily Dollar ʺ), and Hartford Financial Services, Inc. 

(ʺHartfordʺ) under the Employee Retirement Income Security Act (ʺERISAʺ), 29 U.S.C. 

§ 1001 et seq.  By memorandum of decision entered March 29, 2016, the district court 

granted defendantsʹ motions to dismiss the complaint pursuant to Federal Rule of Civil 

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted.  We 

                                           ‐ 2 ‐ 
 
                                                                                                      
assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal. 

                       Hartford is an insurance company that issued a group life insurance 

policy (the ʺPolicyʺ) to plaintiffsʹ employer Family Dollar Stores Inc. under an insurance 

coverage plan (the ʺPlanʺ).1  The Plan automatically enrolled all employees in basic life 

insurance and offered them the option to purchase supplemental life insurance.  As 

alleged in the complaint, plaintiffs received enrollment materials representing that basic 

life insurance would be ʺnon‐contributory,ʺ meaning that Family Dollar would pay all 

costs, and supplemental life insurance would be ʺcontributory,ʺ meaning that 

employees would be required to contribute toward the cost.  App. at 19‐20.  The 

enrollment materials also stated that all employees would receive basic life insurance 

ʺat no costʺ and that the optional supplemental life insurance premiums were 

ʺsurprisingly affordableʺ and ʺwithout high cost.ʺ  App. at 19, 28.  Plaintiffs claimed this 

information was material to their ability to make informed decisions about enrollment 

and misled them into thinking supplemental life insurance would be a prudent 

investment.   

                        In March 2015, plaintiffs filed a class action complaint alleging that 

defendants engaged in a ʺcross‐subsidizationʺ scheme to charge supplemental life 

insurance premiums at prices higher than warranted by underwriting and actuarial 

                                                 
            1 The Policy was actually issued by Hartfordʹs subsidiary, Hartford Life and Accident 
Insurance Company.   

                                                      ‐ 3 ‐ 
 
                                                                                                
projections.  App. at 15.  They alleged that Family Dollar applied part of the employee‐

paid premiums toward its cost for basic life insurance.  Plaintiffs claimed that Family 

Dollar benefited by avoiding the full cost of basic life insurance, that Hartford 

benefitted by receiving the insurance contract, and that employees who bought 

supplemental life insurance suffered monetary losses because they were overcharged 

for premiums.  The complaint asserted that defendants violated ERISA by breaching 

their fiduciary duties, failing to remedy each otherʹs breaches, and participating in 

prohibited self‐dealing.    

              On March 29, 2016, the district court dismissed plaintiffsʹ claims because 

they did not identify a misrepresentation or false statement, there was no fiduciary duty 

to disclose Family Dollarʹs allocation of supplemental life insurance premiums, the 

insurance rate structure did not violate ERISA or any fiduciary duties, and the selection 

of the rate structure did not constitute self‐dealing.   

              On appeal, plaintiffs challenge the dismissal of their (1) fiduciary and co‐

fiduciary claims with respect to the misrepresentations and omissions in the enrollment 

materials and (2) prohibited transaction claims with respect to defendantsʹ self‐dealing 

and Hartfordʹs participation in the scheme.   

              ʺWe review de novo the dismissal of a complaint pursuant to Rule 12(b)(6), 

construing the complaint liberally, accepting all factual allegations as true, and drawing 

all reasonable inferences in the plaintiffʹs favor.ʺ  Nicosia v. Amazon.com, Inc., 834 F.3d 



                                             ‐ 4 ‐ 
 
                                                                                                  
220, 230 (2d Cir. 2016).  ʺTo survive a motion to dismiss, a complaint must contain 

sufficient factual matter, accepted as true, to ʹstate a claim to relief that is plausible on its 

face.ʹʺ  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 

U.S. 544, 570 (2007)).  We may affirm the dismissal on ʺany basis for which there is 

sufficient support in the record, including grounds not relied on by the district court.ʺ  

Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 413 (2d Cir. 2014) (quoting Bruh v. 

Bessemer Venture Partners III L.P., 464 F.3d 202, 205 (2d Cir. 2006)). 

              ʺThe central purpose of ERISA is ʹto protect beneficiaries of employee 

benefit plans.ʹʺ  Rinehart v. Lehman Bros. Holdings Inc., 817 F.3d 56, 63 (2d Cir. 2016) (per 

curiam) (quoting Slupinski v. First Unum Life Ins. Co., 554 F.3d 38, 47 (2d Cir. 2009)).  

ERISA furthers this objective by imposing a duty of care on fiduciaries, id., and 

requiring them to discharge their fiduciary duty ʺsolely in the interest of the 

participants and beneficiaries [of the employee benefit plan] and . . . for the exclusive 

purpose of: (i) providing benefits to participants and their beneficiaries; and 

(ii) defraying reasonable expenses of administering the plan,ʺ 29 U.S.C. § 1104(a)(1).   

              We conclude that the district court correctly dismissed the complaint 

because it failed to plausibly allege that Hartford was a fiduciary under ERISA, that 

Family Dollar made any fraudulent misrepresentations or omissions, or that defendants 

engaged in prohibited transactions. 

        



                                              ‐ 5 ‐ 
 
                                                                                               
A.     Fiduciary status  

               An entity is a ʺfiduciaryʺ of an employee benefit plan to the extent it 

exercises (1) discretionary authority, responsibility, or control over the management or 

administration of the plan or (2) any authority or control over the management or 

disposition of plan assets.  29 U.S.C. § 1002(21)(A).  ʺUnder this definition, [an entity] 

may be an ERISA fiduciary with respect to certain matters but not others, for [it] has 

that status only ʹto the extentʹ that [it] has or exercises the described authority or 

responsibility.ʺ  F.H. Krear & Co. v. Nineteen Named Trs., 810 F.2d 1250, 1259 (2d Cir. 

1987).  An entity that negotiates a contract with an ERISA benefits plan at armʹs length 

and has no other relationship to the plan, for example, is not a fiduciary with respect to 

the selection of the contract terms governing the plan.  Id.  This is because it ʺhas no 

authority over or responsibility to the plan and presumably is unable to exercise any 

control over the [plan] trusteesʹ decision whether or not, and on what terms, to enter 

into an agreement with [it].ʺ  Id.   

               The entity can, however, become a fiduciary with respect to particular 

contract terms, such as the terms of its own compensation, if the terms grant it 

discretionary authority or control.  Id. (noting that a party to an ERISA‐covered contract 

becomes a fiduciary with respect to compensation terms giving it discretionary control 

over factors, such as the processing of insurance claims, that affect the actual amount of 

its compensation); see also Harris Tr. & Sav. Bank v. John Hancock Mut. Life Ins. Co., 302 



                                             ‐ 6 ‐ 
 
                                                                                                 
F.3d 18, 29 (2d Cir. 2002) (holding that insurer exercises no discretion in, and thus is not 

fiduciary with respect to, adhering to contract term unless term provides it 

discretionary authority); United States v. Glick, 142 F.3d 520, 528 (2d Cir. 1998) 

(explaining that agent with specified commission rate is not fiduciary with respect to 

compensation terms because ʺmere deduction of [his] commission from welfare fund 

assetsʺ does not involve any discretion on his part). 

              Here, plaintiffs alleged that Hartford was a fiduciary of the Plan because it 

exercised discretionary control over the assets of the Plan, i.e., employee payroll 

deductions for supplemental life insurance, when it negotiated contract terms for the 

purpose of securing the award of the insurance contract and sharing in the overpriced 

premiums for supplemental life insurance.  The complaint, however, identified only 

Hartfordʹs negotiation conduct, and no pre‐existing relationship with the Plan or post‐

contract exercise of discretionary control, as its basis for alleging Hartfordʹs fiduciary 

liability.  We thus agree with the district court that the complaint did not sufficiently 

allege that Hartford had or exercised any discretionary authority over the Plan or its 

assets with respect to the setting of the contract terms governing the Plan, and thus 

Hartford is not subject to fiduciary liability.  See § 1002(21)(A). 

              Accordingly, we affirm the dismissal of the fiduciary and co‐fiduciary 

claims against Hartford.  We also affirm the dismissal of the co‐fiduciary claim against 




                                             ‐ 7 ‐ 
 
                                                                                                  
Family Dollar, a claim premised upon Hartfordʹs breach of fiduciary duty, for failure to 

state a claim because Hartford had no such duty. 

B.     Misrepresentations and omissions 

               ERISA imposes a fiduciary duty ʺto avoid intentional material 

misrepresentations in plan administratorsʹ communications with plan beneficiaries 

about the contents of a plan.ʺ  Bell v. Pfizer, Inc., 626 F.3d 66, 74 (2d Cir. 2010).  A claim of 

breach of fiduciary duty on this ground must allege (1) a misrepresentation or omission, 

(2) materiality, and (3) detrimental reliance.  Id. at 75.  A misrepresentation is a false or 

misleading statement.  See id. at 74 (citing Flanigan v. Gen. Elec. Co., 242 F.3d 78, 84 (2d 

Cir. 2001)).  A misrepresentation or omission is material if there is ʺa ʹsubstantial 

likelihoodʹ that [it] ʹwould mislead a reasonable employee in making an adequately 

informed decisionʹʺ about whether to purchase an offered benefit.  Id. at 75 (quoting 

Caputo v. Pfizer, 267 F.3d 181, 192 (2d Cir. 2001)). 

               We conclude that the district court did not err in dismissing the breach of 

fiduciary duty claims against Family Dollar because the complaint did not identify any 

material misrepresentations or omissions.  First, the statement that basic life insurance 

was non‐contributory and Family Dollar would bear all costs is not false or misleading, 

even when we read the complaint in plaintiffsʹ favor, because plaintiffs did not incur 

any costs for receiving basic life insurance.   




                                              ‐ 8 ‐ 
 
                                                                                                
              Second, the failure to clarify that Family Dollar would apply part of the 

employee premiums for supplemental life insurance toward its own cost for basic life 

insurance is not misleading because, as the district court held, the enrollment materials 

accurately disclosed the cost that employees were required to pay for supplemental life 

insurance.  Family Dollar had no obligation to reveal how it would apply premium 

proceeds.  See Nechis v. Oxford Health Plans, Inc., 421 F.3d 96, 102‐03 (2d Cir. 2005) 

(holding insurer need not disclose its cost‐reduction strategies because it had ʺno duty 

to disclose to plan participants information additional to that required by ERISAʺ); see 

also Amatangelo v. Natʹl Grid USA Serv. Co., No. 04‐CV‐246S, 2011 WL 3687563, at * 9 

(W.D.N.Y. Aug. 23, 2011) (ʺDefendants were not required to disclose how the premium 

liabilities for each benefit structure are paid under the plan.ʺ (citing Bd. of Trs. of the 

CWA/ITU Negotiated Pension Plan v. Weinstein, 107 F.3d 139, 146 (2d Cir. 1997))), affʹd sub 

nom. Argay v. Natʹl Grid USA Serv. Co., 503 F. Appʹx 40 (2d Cir. 2012) (summary order). 

              Third, the statement that supplemental life insurance was ʺsurprisingly 

affordableʺ and ʺwithout high cost,ʺ see App. at 28, is not false or misleading because, as 

the court noted, the enrollment materials did not describe the cost of supplemental life 

insurance as involving favorable or below‐market rates.  The complaint does not 

plausibly and in a non‐conclusory way allege that the statement was not true.   

              Plaintiffsʹ reliance on McConocha v. Blue Cross & Blue Shield of Ohio is 

misplaced because here, unlike in McConocha, Family Dollar disclosed to plaintiffs what 



                                              ‐ 9 ‐ 
 
                                                                                                    
it charged.  See 898 F. Supp. 545, 547, 551 (N.D. Ohio 1995) (holding that insurance 

provider breached fiduciary duty when it informed plaintiffs of 20% copayments but 

actually charged more than 20%). 

               Accordingly, we affirm the district courtʹs dismissal of the 

misrepresentation and omission claims against Family Dollar for failure to state a claim.  

C.     Prohibited transactions 

              ERISA prohibits a fiduciary from engaging in a direct or indirect ʺtransfer 

to, or use by or for the benefit of a party in interest, of any assets of the plan.ʺ  29 U.S.C. 

§ 1106(a)(1)(D).  The statute also prohibits a fiduciary from ʺdeal[ing] with the assets of 

the plan in [its] own interest or for [its] own account.ʺ  29 U.S.C. § 1106(b)(1).   

              Plaintiffs alleged in the complaint that defendantsʹ cross‐subsidization 

arrangement violated ERISAʹs ban on self‐dealing and benefited defendants by 

reducing Family Dollarʹs payment obligations, allowing Hartford to secure the award of 

the insurance contract, and increasing Hartfordʹs profits with every supplemental life 

insurance policy sold.  The district court dismissed these claims for failure to state a 

claim after determining that Family Dollar used plaintiffsʹ premiums for the sole 

purpose of covering insurance costs under the Plan.   

              We likewise conclude that the complaint failed to state a prohibited 

transaction claim against Family Dollar.  Family Dollarʹs use of cost‐reduction strategies 

to minimize its cost of providing employees with basic and supplemental life insurance 



                                             ‐ 10 ‐ 
 
                                                                                                
does not constitute a transfer for its own benefit or self‐dealing in its own interest.  

Amatangelo, 2011 WL 3687563, at *7 (finding no evidence of prohibited transaction 

where employer used employee contributions to pay for employerʹs insurance 

liabilities); see Alves v. Harvard Pilgrim Health Care Inc., 204 F. Supp. 2d 198, 215 (D. Mass. 

2002) (ʺThe mere fact that defendants used discounting arrangements to reduce their 

net cost of providing prescription drug benefits does not constitute self‐dealing 

proscribed by 2[9] U.S.C. § 1106(b)(1).ʺ).  We therefore affirm the dismissal of this claim. 

              The complaint also failed to allege that Hartford engaged or participated 

in a prohibited transaction.  Sections 1106(a)(1)(D) and (b)(1) apply only to fiduciaries 

and, as discussed, plaintiffs have not sufficiently alleged that Hartford is a fiduciary.  

Nor have plaintiffs identified any ERISA violation arising out of Family Dollarʹs 

conduct that would subject Hartford to liability.  We thus affirm the dismissal of the 

prohibited transaction and knowing participation claims against Hartford. 

              We have considered plaintiffsʹ remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 11 ‐